Case 17-06025-JMM       Doc 16     Filed 10/11/18 Entered 10/11/18 10:14:21     Desc Main
                                  Document      Page 1 of 7



Robert A. Faucher (ISB # 4745)
Kirk J. Houston (ISB # 9055)
Holland & Hart LLP
800 W. Main Street, Ste. 1750
Boise, ID 83702
Telephone: (208) 342-5000
Facsimile: (208) 343-8869
Email: rfaucher@hollandhart.com
         kjhouston@hollandhart.com

Julia A. Chincheck Pro hac vice
Daniel J. Cohn Pro hac vice
Bowles Rice LLP
600 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 347-1100
Facsimile: (304) 343-3058
Email: jchincheck@bowlesrice.com
Email: dcohn@bowlesrice.com

Attorneys for Jamie R. Voit and
Katrina Martin


                        UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO
In re:
                                                 Case No. 17-01078
ANDREW SHANE MOWERY and                          Chapter 7
JENA MARIE MOWERY,

         Debtors.

JAMIE R. VOIT,

         Plaintiff,                              Adv. Proceeding 17-06025-JDP
v.

ANDREW SHANE MOWERY,

          Defendant.




STIPULATION TO DISMISS ADVERSARY PROCEEDINGS - 1
Case 17-06025-JMM        Doc 16     Filed 10/11/18 Entered 10/11/18 10:14:21              Desc Main
                                   Document      Page 2 of 7



KATRINA MARTIN,

       Plaintiff,                                     Adv. Proceeding 17-06024-JDP
v.

ANDREW SHANE MOWERY,

       Defendant.


                    STIPULATION TO DISMISS ADVERSARY PROCEEDINGS


       COME NOW Plaintiffs, Jamie R. Voit and Katrina Martin, and Defendant, Andrew

Shane Mowery, by and through their respective counsel of record, and hereby stipulate and agree

as follows:

       1.      All of the parties to these adversary proceedings are parties to this stipulation.

       2.      The parties hereby stipulate, pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(ii), made

applicable hereto by Fed. R. Bank. Pro. 7041, and move the Court to enter the proposed order

attached hereto as Exhibit A, as a means of resolving all claims in these adversary proceedings,

with each of the parties bearing his or her own costs and attorneys’ fees.

       WHEREFORE, for the reasons set forth herein, the parties move the Court to enter the

proposed order attached hereto as Exhibit A.




STIPULATION TO DISMISS ADVERSARY PROCEEDINGS - 2
Case 17-06025-JMM       Doc 16    Filed 10/11/18 Entered 10/11/18 10:14:21         Desc Main
                                 Document      Page 3 of 7


                   11th day of October, 2018.
       DATED this ____

  /s/ Kirk J. Houston                             /s/ Daniel J. Cohn
Robert A. Faucher (ISB # 4745)                  Julia A. Chincheck (WVSB # 718)
rfaucher@hollandhart.com                                Pro Hac Vice
Kirk J. Houston (ISB # 9055)                    Daniel J. Cohn (WVSB # 11916)
kjhouston@hollandhart.com                               Pro Hac Vice
Holland & Hart LLP                              BOWLES RICE LLP
800 W. Main Street, Ste. 1750                   600 Quarrier Street
Boise, ID 83702                                 Charleston, West Virginia 25301
Telephone: (208) 342-5000                       Telephone: (304) 347-1100
Facsimile: (208) 343-8869                       Facsimile: (304) 343-3058
Local Counsel for Jamie R. Voit and             Email: jchincheck@bowlesrice.com
Katrina Martin                                  Email: dcohn@bowlesrice.com
                                                Counsel for Jamie R. Voit and
                                                Katrina Martin




                  11th day of October, 2018.
       DATED this ____
                                                 /s/ Nolan Sorensen
                                                Nolan Sorensen
                                                Capstone Law PLLC
                                                Counsel for Andrew Shane Mowery




STIPULATION TO DISMISS ADVERSARY PROCEEDINGS - 3
Case 17-06025-JMM       Doc 16    Filed 10/11/18 Entered 10/11/18 10:14:21         Desc Main
                                 Document      Page 4 of 7




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th    ____ day of October, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

    Nolan Roy Sorensen                                           nolan@capstonelaw.net
    Capstone Law, LLC
    209 E. Basline Road, Ste E-205
    Tempe, AZ 85283
    Telephone: (801) 657-5074
    Facsimile: (888) 612-4236

    Noah G. Hillen                                               Nghillenlaw.com
    P.O. Box 6538
    Boise, ID 83707

    U.S. Trustee                                                 Ustp.region18.bs.ecf@us
    U.S. Trustee                                                 doj.gov
    Washington Group Central Plaza
    720 Park Blvd., Ste 220
    Boise, ID 83712




                                        /s/ Kirk J. Houston
                                      Kirk J. Houston for HOLLAND & HART LLP


11498640_1.docx




STIPULATION TO DISMISS ADVERSARY PROCEEDINGS - 4
Case 17-06025-JMM   Doc 16    Filed 10/11/18 Entered 10/11/18 10:14:21   Desc Main
                             Document      Page 5 of 7




                       EXHIBIT A




STIPULATION TO DISMISS ADVERSARY PROCEEDINGS - 5
Case 17-06025-JMM           Doc 16    Filed 10/11/18 Entered 10/11/18 10:14:21   Desc Main
                                     Document      Page 6 of 7




                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO

In re:

ANDREW SHANE MOWERY and                                   Case No. 17-01078
JENA MARIE MOWERY,                                        Chapter 7

               Debtors.


JAMIE R. VOIT,

               Plaintiff,                                 Adv. Proceeding 17-06025-JDP
         v.

ANDREW SHANE MOWERY,

               Defendant.


KATRINA MARTIN,

               Plaintiff,                                 Adv. Proceeding 17-06024-JDP
         v.

ANDREW SHANE MOWERY,

               Defendant.




                                 ORDER OF DISMISSAL


         This matter having come before the Court upon the Stipulation to Dismiss Adversary

Proceedings by and between Plaintiffs Jamie R. Voit and Katrina Martin and Defendant Andrew

Shane Mowery having stipulated to the entry of this Judgment and good cause occurring

therefor,



ORDER OF DISMISSAL - 1
Case 17-06025-JMM        Doc 16     Filed 10/11/18 Entered 10/11/18 10:14:21         Desc Main
                                   Document      Page 7 of 7



         IT IS ORDERED, ADJUDGED AND DECREED, AND THIS DOES ORDER,

ADJUDGE AND DECREE, that:

         The above-entitled adversary proceedings are hereby dismissed with prejudice, with each

party to bear his or her own attorneys’ fees and costs.

//end of text//


Submitted by:

Kirk J. Houston, of Holland & Hart LLP

Attorneys for Jamie R. Voit and Katrina Martin




APPROVED AS TO FORM AND CONTENT:

HOLLAND & HART LLP

By /s/ Kirk J. Houston

    Kirk J. Houston, for the firm
    Attorneys for Jamie R. Voit and Katrina Martin


Capstone Law PLLC


By /s/ Nolan Sorensen

    Nolan Sorensen
    Counsel for Andrew Shane Mowery



11507260_1.docx




ORDER OF DISMISSAL - 2
